Title: From Thomas Jefferson to Samuel Williams, 20 May 1824
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monticello in Virginia.
May 20. 24.
The construction of the University of Virginia, in which we have been some time engaged, having occasioned us to charge mr Appleton of Leghorn with several successive commissions for articles we want, I have been indebted to him for the advantage of passing our remittances and letters thro’ you. and I have found the passages you have been so good as to give them so safe and expeditious that I am induced to repeat the liberty by asking your transmission of the inclosed; a liberty indeed which must be from time to time renewed, as we shall have repeated remittances and communications to make him for a year or two to come, postages Etc. will of course find their place in the accts of remittances. I must therefore ask your indulgence for the present trouble, adding assurances of my thankfulness as well as of my great esteem and respect.Th: Jefferson